Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kenneth Lane Pegram petitions this Court for a writ of mandamus, seeking an order directing the district court to rule on his 28 U.S.C. § 2255 (2012) motion. District court records disclose that the district court entered an opinion and order denying Pegram’s § 2255 motion on August 5, 2016. Because the district court has acted on Pegram’s motion, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
PETITION DENIED